Order entered May 20, 2015




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-15-00517-CV

                  IN RE LEXINGTON INSURANCE COMPANY, Relator

                  Original Proceeding from the 101st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-14-06317

                                           ORDER
                           Before Justices Francis, Myers and Schenck

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We DENY as moot relator’s motion for temporary relief. We ORDER relator to bear the costs

of this original proceeding.


                                                     /s/   DAVID J. SCHENCK
                                                           JUSTICE